internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to t eo ra t4 date date number info release date index number xxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxxxx dear we received your recent letters requesting information as to whether certain income received by a yacht club exempt under sec_501 of the internal_revenue_code will be considered exempt_function_income and not included in the calculation of the club’s unrelated_business_taxable_income you indicate that the club maintains a club house for social meetings of its members and as headquarters for the conduct of regattas and other aquatic and athletic sports the club also maintains certain wharves and docks for the benefit of its members the club has two types of members full members and associate members full members are individuals who are the age of majority associate members are individuals who are under the age of majority and whose parents are full members each summer season the associate members plan organize and sponsor a week series of dances for children ages to you indicate that the members and associate members on the dance committee are volunteers and are not compensated for the work involved the dances are advertised in the community and are open to the public as well as to associate members and their guests fees are charged because the dances are popular in the community the club will make a profit this year ie net receipts from admissions will exceed net expenses sec_501 of the code provides a tax exemption for social clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder such clubs must also not have a policy of discrimination on the basis of race color or religion social clubs are primarily supported by their members’ payments their tax exemption has the practical effect of allowing the individuals comprising the membership to join together to provide themselves with recreational or social facilities without further tax consequences so long as the club’s income is limited to membership receipts congress decided by the enactment of sec_512 of the code that social clubs unlike other exempt_organizations should be taxed on their passive_income and income received from nonmembers only exempt_function_income is tax exempt sec_512 of the code requires a social_club to include all gross_income as unrelated_business_taxable_income unless it is exempt_function_income which includes income set_aside for charitable purposes exempt_function_income is defined as gross_receipts from dues fees charges or similar items paid_by members for goods facilities or services to the members or their dependents or guests to further the club’s exempt purposes for this purpose guests are those whom a member invites and pays for social clubs may receive up to of their gross_receipts including investment_income from sources outside their membership without losing their exempt status within the percent limitation no more than percent of gross_receipts may be from nonmembers use of the club facilities or services senate report 2nd session 1976_2_cb_597 you have not requested a private_letter_ruling and have not paid the applicable fee for such a ruling letter the following is provided for your general information only youth dances and similar social activities for club members and associate members are the type of activities traditionally carried on by social clubs and would further the club’s exempt purposes by promoting fellowship among its members opening the function to nonmembers by selling tickets to the general_public however does not further the club’s exempt purposes income from tickets sold to nonmembers must be included in the club’s calculation of unrelated_business_taxable_income unless the amounts from this nonmember source when added to the club’s other nonmember income exceeds the limitation it will not affect its exemption under sec_501 social clubs are required to maintain adequate_records that will substantiate the appropriate facts see revproc_71_17 1971_1_cb_683 for a complete listing of the required information accordingly the club should maintain books_and_records with respect to nonmember attendance at the youth dances and all other occasions involving club use by nonmembers this letter is advisory only and has no binding effect on the internal_revenue_service the information provided here cannot be relied upon as a ruling on the matters discussed if you have any questions regarding this discussion or we can be of further assistance please feel free to call me pincite-8926 or ms debra cowen pincite-8943 sincerely david daume manager exempt_organizations technical group x
